Letton, J.,
dissenting.
The act under which this action is brought is limited in its scope. Prior to its enactment no liability existed against counties for damages caused by defective bridges. The law created a new right of action and imposed a limitation of time in which an action could be brought to enforce it. The passage of the act had the effect to make counties liable to actions for damages for 30 days after the injuries were caused^ but this period terminated the liability if no action had been begun.
In an opinion by Sanborn, C. J., in Madden v. Lancaster County, 65 Fed. 188, it is said: “But the proviso in the act that suits shall he brought upon the rights of action it creates within 30 days from the occurring of the injuries, respectively, is a condition qualifying the rights of action, and not a mere-limitation of the remedy. Theroux v. Northern P. R. Co., 64 Fed. 84; The Harrisburg, 119 U. S. 199; Pittsburg, C. & St. L. R. Co. v. Hine, 25 Ohio St. 629.” This is the rule of this court. Bryant v. Dakota County, 53 Neb. 755; Swaney v. Gage County, 64 Neb. 627. In the latter case it is said by Barnes, J.: “A suit based on that act which is commenced more than 30 days after the injuries complained of occurred cannot be maintained.” The majority opinion holds that the filing of a claim before the board of county commissioners (a proceeding which we have heretofore held to be unnecessary, Hollingsworth v. Saunders County, 36 Neb. 141) complies with the requirement of the statute, and is equivalent to the commencement of an action. The words *514of the statute in this connection are: “The person sustaining the damage may recover in a case against the ■county, * * * the action can be brought, * * * damages and costs shall be paid * * * provided, however,, that such action is commenced within thirty (30) days of the time of said injury or damage occurring.” Comp. St., 1909, ch. 78, sec. 117. It is clear that the “case” or “action” spoken of in the statute is one in which a judgment for “damages and costs” can be rendered, and that the language imports a proceeding in a court of justice. It is unnecessary to set forth at length the numerous definitions of the words “action” and “case” to be found in standard dictionaries and in legal opinions. In Webster’s New International Dictionary an “action” is defined as “a legal proceeding by which one demands or enforces one’s right in a court of justice; a judicial proceeding for the enforcement or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense; usually distinguished from special proceeding.” And Judge Story defines a “case” as “a suit in law or equity, instituted according to the regular course of judicial proceedings.” 2 Story, Constitution (5th ed.) sec. 1646. The definition of these words in 1 Words and Phrases, p. 129, expresses these identical ideas in varied phraseology.
I can find no authority anywhere to sustain the proposition that the needless filing of a claim in a matter where an adverse decision could have no finality as to the right of the claimant against the county is the beginning of an action. The legislature granted the relief upon the condition that an “action” should be begun within 30 days, and I think this court has no right to say that the word action in this statute has other than its ordinary meaning.
In my judgment the petition does not state a cause of action. This was the view taken by the federal court in Madden v. Lancaster County, supra, and by this court in the cases cited.
I think the judgment of the district court should be reversed and the cause dismissed.